UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6189


JOSHUA PATERNOSTER-COZART,

                    Petitioner - Appellant,

             v.

RONALDO MYERS, Superintendent of Hampton Roads Regional Jail,

                    Respondent - Appellee,

             and

HAMPTON CITY CIRCUIT COURT; LINDA BACHELOR SMITH, Clerk;
HAMPTON SHERIFF’S OFFICE; B. J. ROBERTS, Sheriff,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:16-cv-00633-MSD-LRL)


Submitted: July 31, 2017                                   Decided: August 25, 2017


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Paternoster-Cozart, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Joshua Paternoster-Cozart seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that the issue

Paternoster-Cozart sought to raise was litigated in a previous § 2254 petition, and he

accordingly has not made the requisite showing. Thus, we grant the motion for party

substitution and replace Bob McCabe with Ronaldo Myers, deny the motion to appoint

counsel and expedite decision, deny the motion for a certificate of appealability, deny the

motion for leave to proceed in forma pauperis, and dismiss the appeal. We dispense with

oral   argument    because    the    facts   and     legal   contentions   are   adequately




                                             3
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          4